Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on October 10th, 2020.  Claims 1 to 20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “personal mobility” in claims 1 and 11 does not have a clear definition and is rendered indefinite.  The specification defines the term as a “electricity-driven single person transportation device”, but that by itself does not state much of anything.  For the purposes of examination, the Examiner interprets “personal mobility” as any sort of vehicle or device that transports a single person.  This definition includes bicycles and scooters but is not limited to them.  This definition is also not limited to electrically-driven vehicles.  Given the vagueness of how the term is used in the claims, the Examiner also argues that walking could be a “personal mobility” option.
	Claims 2 to 10 and 12 to 20 are rejected as being dependent on claims 1 and 11.
	Claims 8 and 18 are rejected as being indefinite due to the nonsensical phrasing used in the claims.  For the purposes of examination, the Examiner interprets the claims as determining the personal mobility option based on weather-related safety issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of determining what vehicle or mode of transportation to use. This judicial exception is not integrated into a practical application because the claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are not significant additional elements.
	The examiner offers the following analysis of the independent claims based on subject matter eligibility test of MPEP 2106 to support this analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 recites a machine (“server”) and claim 11 recites a process (“method”).
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea, specifically the mental process of selecting a vehicle or mode of transportation during route planning.  This mental process involves judgment (“determining a … route…”, and “determining a recommended personal mobility…”).
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are a “communicator”, a “controller”, and “operating a communicator…”.  The “communicator” and “controller” are merely generic computer devices and well-understood, routine, and conventional activity as discussed in MPEP 2106.05(d).  The step of “operating a communicator…” amounts to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  Therefore the additional elements do not integrate the judicial exception into a practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, there are no significant additional elements, as argued above.
This analysis does not change for the dependent claims.
Claims 2 to 9 and 12 to 19 merely change aspects of the mental process steps and therefore do not change the analysis.
Claims 10 and 20 introduce an additional step of making a reservation.  This reservation step is a well-understood, conventional and routine activity akin to recording a customer’s order, as described in MPEP 2106.05(d).  Therefore, the analysis does not change.
In conclusion, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 to 3, 6, 11 to 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stut et al. (US 20120010809 A1), hereinafter known as Stut, in view of Zhang et al. (US 20180135990 A1), hereinafter known as Zhang.
Regarding claim 1, Stut teaches a server, comprising a controller configured to
determine a first route to an intermediate destination reachable by a vehicle or a public transport based on departure information and destination information received from an external device, and a second route from the intermediate destination reachable by foot or a personal mobility to a final destination, (Stut, abstract, "The invention relates to a navigational unit 10 and a navigational device 50 for providing suggestions for switching mode of transportation. This may be used e.g. for suggesting car drivers to park at a reasonable distance of their destination such that the last part of their trip can be walked or cycled. By using information on a personal activity goal, performed activity, and possibly desired arrival time, a feasible and tailored suggestion can be given. In this way the time for transport and physical activity may be balanced."; Stut, ¶[0001], "The present invention relates to a navigational unit for providing directions on how to navigate to a destination. The invention moreover relates to a navigational device, a route planner system and a method for navigating to a destination as well as a computer program product."; and Stut, ¶[0015] to ¶[0016], "According to a further aspect of the navigational unit, the suggestion on a location for switching is determined on the basis of a special route to be covered by the user in moving to the destination at the second mode of transport. Such a special route may be a scenic route and/or a route possible by the second mode of transport, but not the existing mode of transport.  [¶]  According to a further aspect, the existing mode of transport is driving a car and said location for switching is a parking lot. Alternatively, the existing mode of transport is a means of public transportation and said location for switching is a stop for the means of public transportation, such as a bus stop, tram stop, a train station. Typically, the physical activity during a car ride or transport by bus, tram or train may be set to zero.")
determine a recommended personal mobility based on environment information of the second route, and (Stut, ¶[0005], "The navigational unit is furthermore arranged for providing a suggestion on a location for switching from an existing mode of transport to a second mode of transport, where the suggestion is determined on the basis of a physical activity goal of a user and a calculation of the physical activity to be performed by the user at the existing mode of transport and/or at the second mode of transport in moving to the destination. Thus, instead of only taking the time for transportation into account, the inventive navigational unit takes the physical activity to be performed by the user at different mode of transport into account. Typically, either the existing or the second mode of transport is one wherein the user performs physical activity, such as walking or biking, and the other mode of transport is one wherein the user does not perform any significant physical activity, such as being a passenger in a bus or driving in a car. The suggestion on a location for switching may be determined at the navigational unit itself or at a separate device, such as a web server, for transferral to the navigational unit and subsequent display to a user."; and Stut, ¶[0008] to ¶[0010], "The navigational unit is particularly, but not exclusively, advantageous for encouraging physical activity by providing suggestions for switching mode of transport when taking the physical activity of a user into account. Thus, the navigational unit may obtain information on the physical activity goal of a user and provide suggestions for switching mode of transport, taking the physical activity goal into account. Lack of time is a normal excuse for not being physically active, and the navigational unit is advantageous for encouraging using transport time for physical activity.  [¶]  The location for switching mode of transport may e.g. be a location for parking a car, a bus stop for getting on/off a bus, a station for getting on/off a train, a location for parking a bicycle and start walking, etc.  [¶]  According to an aspect of the navigational unit, the calculation of the physical activity to be performed takes into account the physical activity to be performed by a user, at the existing mode of transport, until the suggested location for switching mode of transport and the physical activity to be performed by the user, at the second mode of transport, from the suggested location for switching mode of transport to the destination.")
Stut does not teach the communicator aspect of instant claim 1 but Zhang teaches the following:
a communicator; and (Zhang, ¶[0061], "Referring to FIG. 8, a schematic diagram of a travel route management system 40 is shown. The system 40 includes a travel mode selection device 41, and a navigation device 43 communicating with the selection device 41. It should be understood that communication between the devices can be achieved in various forms. For example, the devices may include a communication module to communicate via wire or wireless.")
a controller configured to operate the communicator to transmit information about each of the first route, the second route, and the recommended personal mobility to the external device. (Zhang, ¶[0014], "In another embodiment, the method further comprises communicating the recommended travel mode to a navigation device and receiving a suggested travel route."; Zhang, ¶[0024], "In another embodiment, the navigation device is an individual navigation device or is integrated in an in-vehicle navigation system, a smart phone. The travel mode selection device is integrated in the in the in-vehicle navigation system or the smart phone." Zhang, ¶[0045], "In some embodiments, the selection module 33 may have a display function to show the recommend traveling mode to the user. In some embodiments, the selection module 33 may communicate with other units to present the recommended travel mode. The recommended travel mode may be presented by an audio device or a display. For example, the display 16 is communicated with the selection module 33 to provide an output capable of displaying recommended travel mode, and/or suggested travel routes or other related information."; and Zhang, ¶[0071], "At step S970, the method 900 may suggest a travel route based on recommended travel mode and outputs the suggested travel route to the user. In some embodiments, the method 900 may output the suggested travel route to the navigation device 43 or a terminal communicated with the navigation device 43 or travel mode selection device 41. In this way, the user can avoid the routes with heavy traffic, traffic accidents, or poor traffic condition so that he or she can arrive in the destination via a travel mode having a shorter travel time.")
It would have been obvious to a person having ordinary skill in the art to combine the server of Stut with the communication system of Zhang, since the communication system may help reduce travel times (Zhang, ¶[0071], “In this way, the user can avoid the routes with heavy traffic, traffic accidents, or poor traffic condition so that he or she can arrive in the destination via a travel mode having a shorter travel time.”).
Claim 11 is substantially similar to claim 1 and is rejected via substantially the same arguments as used for claim 1.
Regarding claim 2, Stut discloses the server according to claim 1, wherein the environment information includes at least one of a road type, a congestion degree or a terrain state of the second route. (Stut, ¶[0042], "The algorithm can be refined by also using the desired arrival time.  Based on maximum allowed driving speed and traffic conditions, state-of-the-art navigational devices are already able to predict a car's arrival time at a destination. When assuming a constant driving and walking speed, at any moment the Walking Distance can be determined on the fly using the following formula, such that the user arrives timely at the destination")
Claim 12 is substantially similar to claim 2 and is rejected via substantially the same arguments as used for claim 2.
Regarding claim 3, Stut discloses the server according to claim 2, wherein the controller is configured to determine a shared personal mobility having at least one of a maximum speed or size corresponding to the road type of the second route as the recommended personal mobility based on the environment information. (Stut, ¶[0042], "The algorithm can be refined by also using the desired arrival time.  Based on maximum allowed driving speed and traffic conditions, state-of-the-art navigational devices are already able to predict a car's arrival time at a destination. When assuming a constant driving and walking speed, at any moment the Walking Distance can be determined on the fly using the following formula, such that the user arrives timely at the destination")
Claim 13 is substantially similar to claim 3 and is rejected via substantially the same arguments as used for claim 3.
Regarding claim 6, Stut discloses the server according to claim 1, wherein the controller is configured to determine the recommended personal mobility based on at least one of weather information or user information and the environment information of the second route. (Zhang, ¶[0003], "Various traveling manners are available in daily commuting. The selection of the travel manners can be affected by the weather condition because different weather conditions have different impacts on the travel manners. For examples, a storm may cause traffic congestion at rush hours, make it difficult to find a taxi, and cause difficult for the commuters via the subway to get to their destination after the getting out of the subway station. In another example, windy weather decreases the comfortability of walking or bike riding. In yet another example, walking in a poor air quality condition is not good to health. Therefore, it can be difficult for people to travel or commute with certain manners at some weather conditions.")
Claim 16 is substantially similar to claim 6 and is rejected via substantially the same arguments as used for claim 6.

Claim(s) 4, 7, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stut in view of Zhang as applied to claims 2 and 12 above, and further in view of Azose (US 20150066683 A1), hereinafter known as Azose.
Regarding claim 4, Stut in view of Zhang does not teach but Azose teaches the server according to claim 2, wherein the controller is configured to determine the recommended personal mobility such that the size of the recommended personal mobility is inversely proportional to the congestion degree of the second route based on the environment information.  (Azose, ¶[0074], "In some examples, fitness management module 66 may obtain weather or traffic information associated with an expected travel route and may determine the recommended mode of transportation based at least in part on the weather or traffic information. For example, the fitness information stored at data store 64A may include a preference associated with the user of computing device 10 for performing a physical activity or exercise (e.g., bicycling, running, jogging, etc.) when the weather or traffic information satisfies a particular weather or traffic threshold (e.g., a temperature range, a wind speed, an amount of precipitation per unit of time, a particular amount of traffic per unit of time, a particular amount of vehicles per unit of time, etc.)."; and Azose, ¶[0077], " In some examples, fitness management module 66 may obtain an indication of a change in weather or traffic along an expected travel route associated with the recommended mode of transportation between the current location of the computing device and the destination, and responsive to the change in the weather or traffic, fitness management module 66 may cause communication units 72 to output for transmission to computing device 10, an indication of a second recommended mode of transportation that is different from a first (e.g., previous) recommended mode of transportation. For example, after recommending that the user take a bus to a destination because of wet weather in the forecast, fitness management module 66 may obtain updated weather or traffic information from information retrieval module 62 along the expected travel route associated with bicycle riding, and based on the updated weather or traffic information, fitness management module 66 may determine that rain is no longer expected to fall along the expected bicycle travel route and may determine that the recommended mode of transportation is riding a bicycle.")
It would have been obvious to a person having ordinary skill in the art to combine the server of Stut in view of Zhang with the controller of Azose, since the controller may help the user reduce their travel time.  In particular, the example given by Azose in ¶[0077] teaches the notion of using a mode of transportation with a smaller vehicle (a bicycle) in this case due to changes in the traffic conditions, and the notion of using a different mode of transit due to high traffic volume is already known (Zhang, ¶[0015], “In another embodiment, the method further obtaining traffic information, wherein recommending the at least one travel mode is further based on the traffic information, the weather condition and an estimated time to the destination.”; and Zhang, ¶[0071], “In this way, the user can avoid the routes with heavy traffic, traffic accidents, or poor traffic condition so that he or she can arrive in the destination via a travel mode having a shorter travel time.”). The idea of switching to a smaller mode of transit when there is high vehicular traffic merely is a more specific form of this general idea, and therefore it would have been obvious to a person having ordinary skill in the art.
Claim 14 is substantially the same as claim 4 and is rejected via substantially the same arguments as used for claim 4.
Regarding claim 7, Stut in view of Zhang does not teach but Azose teaches the server according to claim 6, wherein the user information includes at least one of a user's license of the external device or a history of using a shared personal mobility. (Azose, ¶[0054], "In some examples, for each available travel mode, computing device 10 may determine an expected route between the current location of computing device 10 at which the user is about to leave and the location of the appointment (e.g., computing device 10 may query a map database to determine an estimated travel time, travel route, travel distance, etc.). Computing device 10 may compare the arrival time (e.g., current time+travel time) to the appointment start time to determine whether the user could utilize any of the available modes of transportation to travel to the appointment location. In some examples, if computing device 10 determines that the arrival time occurs after the appointment start time, computing device 10 may not output a recommended mode of transportation for display. In some examples, if the arrival time occurs prior to the appointment start time, computing device 10 may compare the travel time, travel distance, and historical travel time/distance associated with each mode of transportation to the fitness goal associated with the user for the specified time period to determine a recommended mode of transportation.")
It would have been obvious to a person having ordinary skill in the art to combine the server of Stut in view of Zhang with the user history of Azose, because the user’s history of using a mode of transportation improves the service for the user by encouraging a better mode when and where the user typically uses it.

Claim(s) 5, 8, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stut in view of Zhang as applied to claims 2, 6, 12 and 16 above, and further in view of Newlin et al. (US 20160298974 A1), hereinafter known as Newlin.
Regarding claim 5, Stut in view of Zhang does not teach but Newlin teaches the server according to claim 2, wherein the controller is configured to determine a shared personal mobility having at least one of output or safety corresponding to the terrain state of the second route as the recommended personal mobility based on the environment information. (Newlin, abstract, "Systems and methods are disclosed for generating and displaying a comparison of multiple modes of transportation for reaching a destination. One method includes receiving, for a user over an electronic network, log-in information, one or more transportation preferences and a destination; identifying a subset of available modes of transportation to the destination; determining a time, distance, and cost associated with traveling to the destination using each available mode; identify a further subset of acceptable modes by comparing the determined time, distance and cost of each available mode against one or more of the user's preferences, the user's history, a date and time, one or more assumption, and a mode total weighting; and identifying at least one option for traveling to the destination using each acceptable mode."; and Newlin, ¶[0056], "User safety engine 438 may be another subroutine within analysis server 430. User safety engine 438 may perform some or all of the steps of method 500 described below with respect to FIG. 5. User safety engine 438 may determine any information related to a user's actual or perceived safety, including but not limited to, determining whether any point along the route is a high crime area, whether a walking route includes a path or sidewalks, whether a biking route includes a path or bike lanes, etc. User safety engine 438 may perform analysis based on user safety preferences (e.g., as input by the user and/or learned through the user's actions), the current time and/or date, API provided maps, routes, etc. (e.g., mapping API 410), and/or crime data (e.g., from a news API, such as weather/news API 408.)")
It would have been obvious to a person having ordinary skill in the art to combine the server of Stut in view of Zhang with the safety determination of Newlin, because this determination would help protect the health and safety of the user over different terrain and in different areas.
Claim 15 is substantially similar to claim 5 and is rejected via substantially the same arguments as used for claim 5.
Regarding claim 8, Stut in view of Zhang does not teach but Newlin teaches the server according to claim 6, wherein the controller is configured to determine a shared personal mobility having safety corresponding to the weather information as the recommended personal mobility. (Newlin, abstract, "Systems and methods are disclosed for generating and displaying a comparison of multiple modes of transportation for reaching a destination. One method includes receiving, for a user over an electronic network, log-in information, one or more transportation preferences and a destination; identifying a subset of available modes of transportation to the destination; determining a time, distance, and cost associated with traveling to the destination using each available mode; identify a further subset of acceptable modes by comparing the determined time, distance and cost of each available mode against one or more of the user's preferences, the user's history, a date and time, one or more assumption, and a mode total weighting; and identifying at least one option for traveling to the destination using each acceptable mode."; Newlin, ¶[0045], “Weather/news API 408 may be another source of information used to determine the modes of transportation to be displayed and the sequence in which the modes of transportation are displayed. The weather/news API 408 may provide information related to weather, local events, crime data, tourist data, etc. In one example, if a weather/news API 408 indicates it is currently raining or will be raining when the user has requested directions for (e.g., time of departure section 104 of FIG. 1), modes of transportation that require the user to be in the elements for extended periods of time (e.g., biking, walking, public transportation that requires a long wait time or travel to access, car share that is a significant distance from the start location, etc.) may be decreased in weight. Similarly, if the weather/news API 408 indicates that the start and/or destination location are in an area with a “high crime” rate, then any modes of transportation that increase the time the user spends outside (e.g., walking, biking, waiting for a bus), may be decreased in weight. Similarly, routes (e.g., as determined by, for example, mapping API 410) that travel through areas with “high crime” rate may be decreased in weight.”; and Newlin, ¶[0056], "User safety engine 438 may be another subroutine within analysis server 430. User safety engine 438 may perform some or all of the steps of method 500 described below with respect to FIG. 5. User safety engine 438 may determine any information related to a user's actual or perceived safety, including but not limited to, determining whether any point along the route is a high crime area, whether a walking route includes a path or sidewalks, whether a biking route includes a path or bike lanes, etc. User safety engine 438 may perform analysis based on user safety preferences (e.g., as input by the user and/or learned through the user's actions), the current time and/or date, API provided maps, routes, etc. (e.g., mapping API 410), and/or crime data (e.g., from a news API, such as weather/news API 408.)")
It would have been obvious to a person having ordinary skill in the art to combine the server of Stut in view of Zhang with the safety determination of Newlin, because this determination would help protect the health and safety of the user over different terrain and in different areas, and in light of how different weather conditions may affect the safety parameters.
Claim 18 is substantially similar to claim 8 and is rejected via substantially the same arguments as used for claim 8.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stut in view of Zhang as applied to claims 1 and 11 above, and further in view of Matsumoto et al. (US 20050021227 A1), hereinafter known as Matsumoto.
Regarding claim 9, Stut in view of Zhang does not teach but Matsumoto teaches the server according to claim 1, wherein the controller is configured to determine last mile areas based on the destination information, determine a plurality of intermediate destinations among the last mile areas, and determine the first route and the second route corresponding to each of the plurality of intermediate destinations. (Matsumoto, ¶[0012], "In an aspect, to achieve the above object, the present invention provides a navigation apparatus comprising a destination location storage means for storing the location of a destination, a route calculation means for calculating at least a route to a parking lot located near the destination, a predicted driving time calculation means for calculating the predicted driving time needed to get to the parking lot located near the destination facility, a predicted walking time calculation means for calculating the predicted walking time needed to get to the destination facility from the parking lot on foot, a predicted total time calculation means for determining the predicted total time by calculating the sum of the predicted driving time and the predicted walking time, a congestion information detection means for detecting at least traffic congestion along the route in an area near the destination, and a parking lot search means for searching for parking lots such that when the congestion detection means detects traffic congestion in the area near the destination, the parking lot search means searches for an alternative parking lot that will result in a shorter predicted total time, wherein the route calculation means calculates a navigation route to the alternative parking lot.")
It would have been obvious to a person having ordinary skill in the art to combine the server of Stut in view of Zhang with the plural destinations of Matsumoto, because allowing for intermediate destinations for the switching point may save time (Matsumoto, ¶[0087], “In a case in which it is predicted that traffic congestion will occur in an area near the retrieved parking lots after leaving the parking lots, a selection of a parking lot is performed taking into account walking that can reduce the total time in a congested situation (step S6).”).
Claim 19 is substantially similar to claim 9 and is rejected via substantially the same arguments are used for claim 9.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stut in view of Zhang as applied to claims 1 and 11 above, and further in view of Sai (US 20190360824 A1), hereinafter known as Sai.
Regarding claim 10, Stut in view of Zhang does not teach but Sai teaches the server according to claim 1, wherein, in response to receiving a request for use of the recommended personal mobility from the external device, the controller is configured to perform a reservation for the recommended personal mobility. (Sai, ¶[0082], "The reservation settlement unit 14 makes a reservation of, for example, a designated train, flight, car, bicycle, or the like on the system 3 of the service provider of the designated transportation, according to the instruction from the route generation unit 12. When payment is involved in making the reservation, the reservation settlement unit 14 also performs payment. Payment information used for payment is acquired, for example, from a user information DB (not illustrated in the drawing) that retains information about the user.")
It would have been obvious to combine the server of Stut in view of Zhang with the reservation system of Sai, because reservations allow for the smoothest user experience possible and ensure that the user has their required personal mobility device at the correct time and place.
Claim 20 is substantially the same as claim 10 and is rejected via substantially the same arguments as used for claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bechtolsheim et al. (US 6208934 B1) - multimodal routing
Faaborg et al. (US 8738292 B1) - multimodal routing using two modes
Lee et al. (US 20080059061 A1) - multimodal routing
Mak et al. (US 20160291820 A1) - multimodal routing
Marueli et al. (US 20170191845 A1) - multimodal routing using two modes
Moussaeiff et al. (US 20090119001 A1) - multimodal routing
Seok et al. (US 20180120123 A1) - multimodal routing and personal mobility devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667